PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $2,744.95 for the purchase and shipping costs of certain journal warrant forms delivered to the respondent. In its Answer, the respondent admits the validity of the claim and joins with the claimant in requesting that said claim be paid.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount of $2,744.95.
Award of $2,744.95.